HURLEY, Judge,
dissenting.
I respectfully suggest that the trial court abused its discretion when it appointed a bank to act as guardian for an' elderly woman who had been adjudicated incompetent. The record demonstrates that the woman’s financial affairs had been managed successfully for many years by one of her sons who indicated a willingness to serve as the guardian of her property. In my view, section 744.312(2)(a), Florida Statutes (1983), and our decision in In re Castro, 344 So.2d 270 (Fla. 4th DCA 1977), cert. denied, 355 So.2d 513 (Fla.1978), dictate a reversal in this case.